753 N.W.2d 158 (2008)
Eric KORPAL and Mary Korpal, Plaintiffs-Appellants,
v.
Samuel J. SHAHEEN, M.D., Midwestern Surgical Associates, P.C., and Covenant Healthcare, Defendants, and
Stephen A. Messana, D.O., Scott Cheney, M.D., and Advanced Diagnostic Imaging, P.C., Defendants-Appellees.
Docket No. 133717. COA No. 266418.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for reconsideration of this Court's April 30, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant the motion for reconsideration.